Citation Nr: 0511129	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  00-12 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for loss of use of a creative organ due to surgery 
performed at a VA Medical Center (VAMC) in July 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel
INTRODUCTION

The veteran served on active duty from July 1950 to November 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran filed a timely appeal to this adverse 
determination.

When this matter was previously before the Board in January 
2003, and again in October 2003, it was remanded to the RO 
for further development, which has since been accomplished.  
The case is now before the Board for appellate consideration.

The Board further observes that in November 2002, the 
veteran's appeal was originally certified to the Board for 
appellate review.  In January 2003, the Board remanded the 
veteran's claim to the RO to schedule the veteran for a 
requested hearing before a Veterans Law Judge from the Board 
to be held at the RO.  As a result, in March 2003 the veteran 
testified at a hearing on this issue held at the RO via 
videoconference before the undersigned.  A transcript of his 
testimony from this hearing has been added to his claims 
file.  

In February 2005, the Board received from the veteran a 
request to again testify at a hearing at the RO before a 
Veterans Law Judge from the Board concerning the same issue.  
The Board accepted this correspondence as a request for an 
additional Board hearing, as it was received more than 90 
days following the initial certification of the veteran's 
appeal to the Board in November 2002.  See 38 C.F.R. 
§ 20.1304 (2004).  In March 2005, the veteran was apprised of 
this fact, and essentially told that he could submit a motion 
for a new hearing and that the motion had to show why he did 
not make such a request within the specified 90-day period.  
In a response received by the Board in April 2005, the 
veteran discussed the procedural history of his appeal and 
stated that he felt he was entitled to a new hearing, but did 
not provide any information as to why he should be granted a 
new hearing on the same issue about which he had previously 
provided extensive testimony before a Veterans Law Judge.  As 
the veteran has been afforded a Board hearing on the matter 
presently under review by the Board and has not provided the 
Board with good cause for another Board hearing on the same 
matter, his motion for a new hearing before a Veterans Law 
Judge from the Board on his claim must be denied.
FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The evidence shows that the veteran suffered additional 
chronic disability, in the form of erectile dysfunction and 
retrograde ejaculation, as a result of VA surgery in July 
1997, but the evidence also shows that these disorders are 
not proximately due to carelessness, negligence, lack of 
proper skill, error in judgment, or other fault on the part 
of VA, and, furthermore, were reasonably foreseeable.


CONCLUSION OF LAW

Compensation pursuant to 38 U.S.C.A. § 1151 for loss of use 
of a creative organ due to surgery performed at a VA Medical 
Center in July 1997 is not warranted.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.358, 3.800 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  In this case, 
the veteran's claim was filed in February 1999, prior to the 
November 2000 effective date of the VCAA, and remains 
pending. Thus, the provisions of the VCAA are applicable in 
this case.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his compensation 
claim, as well as notice of the specific legal criteria 
necessary to substantiate this claim.  The Board concludes 
that discussions as contained in the initial rating decision 
dated in December 1999, in the statement of the case (SOC) 
issued in May 2000, in the supplemental statements of the 
case (SSOCs) issued in October 2002 and November 2004, in the 
Board remands dated in January 2003 and October 2003, at the 
time of the veteran's hearing before the undersigned held via 
videoconference in March 2003, and in correspondence to the 
veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  

Furthermore, the Board observes that in lengthy letters to 
the veteran dated in June 2002 and April 2004, the RO 
provided the veteran with detailed information about the new 
rights provided under the VCAA, including the furnishing of 
forms and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claim, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) 
the RO satisfied the notice requirements to: (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes VA inpatient and outpatient treatment notes, 
hospitalization notes, and surgical reports for the period 
surrounding the veteran's July 1997 abdominal aortic aneurysm 
repair, a VA medical examination report and opinion 
addressing the veteran's claim of negligence in the 
performance of the abdominal aneurysm repair, and several 
personal statements made by the veteran in support of his 
claim.  In March 2003, the veteran testified at a hearing 
held via videoconference before the undersigned, and a 
transcript of his testimony has been added to the claims 
file.  The RO has obtained all pertinent records regarding 
the issue on appeal and has effectively notified the veteran 
of the evidence required to substantiate his claim.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with this appeal, and concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claim.  In 
light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The Board also observes that in a recent case, the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also  38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June 2002 and 
April 2004 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer of the appellant's case to the Board in December 
2004, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated, 
and an SSOC was provided to the appellant in November 2004.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Indeed, the appellant has submitted 
numerous statements to VA and provided hearing testimony 
showing why he believes he is entitled to compensation 
pursuant to 38 U.S.C.A. § 1151 for loss of use of a creative 
organ due to surgery performed at a VA Medical Center in July 
1997.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.   

The veteran asserts that he is entitled to compensation under 
the provisions of 38 U.S.C.A. § 1151 for additional 
disability which resulted from a VA abdominal aneurysm repair 
that was conducted at the Houston VA Medical Center (VAMC) on 
July 21, 1997.  He claims that this procedure resulted in the 
loss of use of a creative organ, as he began to suffer from 
erectile dysfunction and retrograde ejaculation shortly after 
his surgery, and continues to suffer from such problems at 
present.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2004).  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See generally Brown v. Gardner, 115 S. Ct. 552 (1994).  

However, for claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997, amendments to 
38 U.S.C.A. § 1151 made by Public Law 104-204 require a 
showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See also 
VAOPGCPREC 40-97.  In this case, as the veteran's claim was 
filed in February 1999, a showing of fault or negligence, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable, is necessary. 

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1) 
(2004).  Compensation will not be payable for the continuance 
or natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2) (2004).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the claimant to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  See 38 C.F.R. § 3.358(c)(1), (2) (2004).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. 
§ 3.358(c)(3) (2004).

A review of the treatment notes and surgical and operative 
reports contained in the veteran's claims file reveals that 
in July 1997, the veteran underwent the surgical repair of an 
abdominal-aortic aneurysm which had been identified on 
ultrasound.  The veteran tolerated the procedure well without 
any complications.  Four days later, the veteran was found to 
have a small seroma approximately 2 centimeters above the 
umbilicus in the midline incision.  Several staples were 
removed, and the veteran was found to have a dehiscence of 
the midline incision, approximately 3 centimeters in length.  
Therefore, on July 25, 1997, the veteran underwent a 
laparotomy and reclosure of the wound.  Once again, the 
veteran tolerated the procedure well without any 
complications.  The veteran was released on August 26, 1997.  
The veteran now states that he suffers from erectile 
dysfunction and retrograde ejaculation as a result of this 
surgery.  

The Board observes that on July 20, 1997, the day prior to 
his abdominal aortic aneurysm repair, the veteran signed a 
consent form.  This form, entitled "Request for 
Administration of Anesthesia and for Performance of 
Opera5ions and Other Procedures," indicated consent for 
"repair of abdominal aortic aneurysm."  This form included 
the following statement of request:  "The nature and purpose 
of the operation or procedure, possible alternative methods 
of treatment, the risks involved, and the possibility of 
complications have been fully explained to me.  I acknowledge 
that no guarantees have been made to me concerning the 
results of the operation or procedure."  Specified risks 
were stated to include bleeding, infection, reaction to 
anesthesia, and death.

In April 2004, the RO requested a VA physician's opinion to 
address his contention that he sustained additional 
disability as a result of the July 21, 1997 VA abdominal 
aortic aneurysm repair, and further, that this additional 
disability was a result of fault or negligence, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable by the surgeon.  In April 
2004, a VA genitourinary specialist examined the veteran and 
submitted a medical opinion regarding the veteran's claim.  
He indicated that he had reviewed the veteran's claims file, 
including the July 1997 medical records from the Houston 
VAMC, in formulating his opinion.  The examiner recounted the 
history of the veteran's surgical procedure and his post-
procedure complaints, conducted a physical examination, then 
rendered diagnoses of erectile dysfunction and retrograde 
ejaculation.  He noted that the VA urology clinic had 
previously determined that the veteran's erectile dysfunction 
and retrograde ejaculation were secondary to his abdominal 
aortic aneurysm repair.  He then opined as follows:

To answer the questions in the general 
remarks, the veteran does have a 
genitourinary disorder, specifically 
retrograde ejaculation that does appear 
to be the result of abdominal aortic 
aneurysm resection and repair, and the 
patient also has erectile dysfunction 
secondary to the surgical repair.  Also 
contributing to the loss of use of a 
creative organ would be peripheral 
vascular disease secondary to 
hyperlipidemia, hypertension, and tobacco 
use.  There is no indication of 
carelessness, negligence, or lack of 
proper skill that I was able to identify 
in review of the medical records on the 
part of the VA in furnishing surgical 
treatment.  The disorder of retrograde 
ejaculation and erectile dysfunction 
would be a reasonably foreseeable event 
given that this is a known complication 
from this surgical procedure. 

Following a review of the evidence, the Board concludes that 
while the evidence shows that the veteran sustained the 
additional disabilities of erectile dysfunction and 
retrograde ejaculation as a result of the abdominal aortic 
aneurysm repair in July 1997 at a VA facility, the evidence 
does not show that these disorders are proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or other fault on the part of VA, or were not 
reasonably foreseeable.  On the contrary, the only medical 
professional who has addressed this contention is the April 
2004 VA examiner, who specifically concluded, following a 
detailed review of the record and an examination of the 
veteran, that "There is no indication of carelessness, 
negligence, or lack of proper skill that I was able to 
identify in review of the medical records on the part of the 
VA in furnishing surgical treatment," and further, that 
"The disorder of retrograde ejaculation and erectile 
dysfunction would be a reasonably foreseeable event given 
that this is a known complication from this surgical 
procedure."  The examiner offered this opinion following a 
full review of the record, including the operative reports 
and the pre- and post-surgery treatment notes, and supported 
his conclusion with a detailed rationale.  

There is nothing in the claims file, other than the veteran's 
own contentions, which would tend to establish that the 
occurrence of erectile dysfunction and retrograde ejaculation 
as a result of his July 1997 surgery was due to carelessness, 
negligence, lack of proper skill, error in judgment, or other 
fault on the part of VA, or was not reasonably foreseeable.  
However, as the evidence does not show that the veteran 
possesses medical expertise, his statements and hearing 
testimony are not probative on this issue.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The veteran has 
not provided any medical evidence to support his assertions.  
Thus, the Board finds that the veteran's contention that the 
occurrence of erectile dysfunction and retrograde ejaculation 
as a result of his July 1997 surgery was due to carelessness, 
negligence, lack of proper skill, error in judgment, or other 
fault on the part of VA, or was not reasonably foreseeable, 
cannot be accepted as competent evidence.

Furthermore, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Thus, following a review of this evidence, the Board finds 
that the preponderance of the evidence is against a finding 
that the additional disability sustained as a result of the 
July 21, 1997 VA abdominal aortic aneurysm repair was 
proximately due to carelessness, negligence, lack of proper 
skill, error in judgment, or other fault on the part of VA in 
furnishing the surgical treatment, or was not reasonably 
foreseeable.  As such, the veteran's claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 must be denied.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for loss of use of a creative 
organ due to surgery performed at a VA Medical Center in July 
1997 is denied.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


